DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they moot in view of the new grounds of rejection.
Applicant argues on page 11 that claim 2 has been amended in accordance with the Examiner’s suggestion, however claim 2 was not amended therefore claim 2 continues to be objected.
Applicant’s arguments with respect to claims 1 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, second limitation, recites “wherein the hardware processor changes frame of the playback image” however this should be read as “wherein the hardware processor changes a frame of the playback image”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 14-16, 26-27, 29, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20140221836) and further in view of Kyung (KR 20160052305A – machine translation) and Ichioka (US 20150363104).
Regarding Claim 1, Takeda discloses an ultrasound diagnostic apparatus (Abstract – “An ultrasound diagnostic imaging apparatus”) comprising:
a hardware processor (Para [0060] – “The control unit 108 includes, for example, a CPU (Central Processing Unit), a ROM (Read Only Memory) and a RAM (Random Access Memory)”) which generates sound ray data on ultrasound based on a reception signal from an ultrasound probe (Para [0053] – “The reception unit 103 is a circuit to receive the reception signals, which are composed of electric signals, from the ultrasound probe 1 b via the cable 1 c under control of the control unit 108… to generate sound ray data”), the ultrasound being transmitted from the ultrasound probe to a subject and reflected in the subject and which displays ultrasound images based on the sound ray data on a display (Para [0007] – “an ultrasound probe which outputs transmissive ultrasound to a subject and receives reflected ultrasound from the subject to obtain a reception signal; a display unit including a display screen on which an ultrasound image based on ultrasound image data generated on the basis of the reception signal”); and
an input receiver which receives an input operation for changing display control on the ultrasound images by the hardware processor (Para [0067] – “When a touch operation is performed on any of the images of the buttons B1 to B6 and the ID display part C1, the touch panel 107 b detects the touch operation and outputs an operation signal corresponding to the touched point (image) to the control unit 108”, B1 is a freeze button), the input receiver having a touch panel superimposed on a display screen of the display (Abstract – “The touch panel is disposed in such a way as to be superposed on a display screen of the display unit”),
wherein the hardware processor stores the sound ray data used for displaying the ultrasound images or processed data obtained by processing the sound ray data in a storage (Para [0055] – “The image processing unit 105 stores the B mode image data, which are output from the image generation unit 104, in the image memory unit 105 a frame by frame”), as playback data to be used for controlling playback and display of the ultrasound images (Fig. 23 shows a display with two regions, one for a current image to be displayed and one for a chosen previously-stored image to be displayed where the previously-stored may be a moving image, Para [0106]),
wherein the hardware processor performs single-screen display control for displaying a live moving image as a single image on the display (Fig.13 and Fig. 15 both show a freeze button in a single screen display where the freeze button is shaded in Fig. 15 and the display is in body mark input mode, as shown in Fig. 5 body mark processing only occurs if the image has been frozen therefor the unshaded freeze button in Fig. 13 is a live image in a single-screen display) and performs two-screen display control for displaying the live moving image and a playback image on the display side by side (Para [0106] – “the ultrasound image display region U1 is divided into two regions arranged side by side so that a current test image display region U11 and a previously-stored image display region U12 are arranged as shown in FIG. 23”, Para [0083] states then when a freeze operation is not performed the image is a moving image therefore the current image is interpreted as a live moving image), the live moving image including ultrasound images being sequentially updated and displayed based on the sound ray data which is newly generated (Para [0106] – “In the current test image display region U11, an ultrasound image UDa currently obtained is displayed”), and the playback image being ultrasound images replayed and displayed based on the playback data […] (If a touch operation is performed on the dates and thumbnails on the left of the display in Fig. 23 the ultrasound data of the chosen thumbnail is read from the storage and displayed as the previously-stored image next to the current image Para [0106], Para [0055] discloses that image data is stored frame by frame therefore it can be interpreted the previously stored image data can include playback data of the live moving image, Para [0106] – “If the ultrasound image data previously stored is moving image data, the ultrasound image UDb as a moving image can be displayed in the previously-stored image display region”), and
wherein during the single-screen display control the hardware processor displays a first operation target image outside of an area in which the live image is displayed (graphic of the freeze and store buttons is the first operation target image which is outside of the area in which the live image is displayed in Fig. 13),
wherein during the two-screen display control the hardware processor displays the first operation target image outside of an area in which the playback image and the live image are displayed (Fig. 23 – the freeze and store buttons are outside of the area in which the images are displayed), and displays a second operation target image […] (Para [0106] – “If a touch operation is performed on one of the thumbnails displayed in the thumbnail list SL2, ultrasound image data of the touched thumbnail is read from the storage unit 109, and an ultrasound image UDb based on the read ultrasound image data is displayed in the previously-stored image display region U12”, the thumbnail list being the second operation target image), the hardware processor changes display control on the live moving image according to a touch operation received at the first operation target image (Para [0083] discloses that when the freeze operation is realized by touch and Para [0084] discloses that when a freeze operation is performed the control unit fixes [freezes] the ultrasound image displayed) and changes display control on the playback image according to a touch operation on the second operation target image (Para [0106] – “If a touch operation is performed on one of the thumbnails displayed in the thumbnail list SL2, ultrasound image data of the touched thumbnail is read from the storage unit 109, and an ultrasound image UDb based on the read ultrasound image data is displayed in the previously-stored image display region U12”).
Conversely Takeda does not teach [the ultrasound images replayed and displayed based on the playback data on] the playback data on the live moving image
As cited above Takeda discloses two-screen display control and display of a second operation target image however Takeda does not teach displays a second operation target image superimposed on the playback image,
However, Kyung discloses [the ultrasound images replayed and displayed based on the playback data on] the playback data on the live moving image (Pg. 8 first para. – “The Cine Bar 1640 is a timeline that provides an interface to search for frames of an ultrasound image from the start of the initial ultrasound imaging to the paused time”).
Kyung is an analogous art considering it is in the field of an ultrasound display with touch screen control of the display.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the playback data of Kyung to achieve the same results. One would have motivation to combine because it allows one to review a specific frame of interest that just previously displayed in the live image.
As cited above Takeda discloses two-screen display control and display of a second operation target image however Takeda does not teach displays a second operation target image superimposed on the playback image,
However, Ichioka discloses displays a second operation target image superimposed on the playback image (Fig. 10 shows multiple operation target images superimposed over the ultrasound image, Fig. 11 shows which menus are provided during a live image and which are provided during a frozen image therefore based on the menus shown in Fig.10 the ultrasound image is a still image, Para [0112] discloses a frame-by-frame playback of the moving image therefore it is interpreted the still frame menus would be provided during frame by frame playback, the superimposed operation target images of Fig. 10 are only shown for still images therefore it would be obvious to superimpose the second operation target image onto the playback image in the two-screen display control of Takeda as recited below),
Ichioka is an analogous art considering it is in the field of an ultrasound display with operation target images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate superimposed second operation target image of Ichioka into the two-screen display control of Takeda to achieve the same results. One would have motivation to combine because by superimposing the operation target image onto the ultrasound image it provides more area on the display for the two images.
Regarding Claim 2, Takeda, Kyung, and Ichioka disclose all the elements of the claimed invention as cited in claim 1.
Takeda further discloses wherein the hardware processor displays one of the ultrasound images of multiple frames based on the playback data as the playback image (Para [0106] – “the ultrasound image display region U1 is divided into two regions arranged side by side so that a current test image display region U11 and a previously-stored image display region U12 are arranged as shown in FIG. 23… If the ultrasound image data previously stored is moving image data, the ultrasound image UDb as a moving image can be displayed in the previously-stored image display region U12 on the basis of the ultrasound image data”), and 
wherein the hardware processor changes frame of the playback image to be displayed according to the second input operation (Para [0106] – “If a touch operation is performed on one of the thumbnails displayed in the thumbnail list SL2, ultrasound image data of the touched thumbnail is read from the storage unit 109, and an ultrasound image UDb based on the read ultrasound image data is displayed in the previously-stored image display region”).
Regarding Claim 3, Takeda, Kyung, and Ichioka disclose all the elements of the claimed invention as cited in claim 1.
Takeda further discloses wherein the hardware processor displays a moving image of the playback image by sequentially updating an image to be displayed among the ultrasound images of multiple frames based on the playback data (Para [0055] – “The image processing unit 105 stores the B mode image data, which are output from the image generation unit 104, in the image memory unit 105 a frame by frame”, Para [0106] – “If the ultrasound image data previously stored is moving image data, the ultrasound image UDb as a moving image can be displayed in the previously-stored image display region U12 on the basis of the ultrasound image data”).
Regarding Claim 5, Takeda, Kyung, and Ichioka disclose all the elements of the claimed invention as cited in claims 1 and 3.
Conversely Takeda does not teach wherein the second input operation is an instruction for specifying a playback range of a moving image of the playback image and the hardware processor displays an moving image of the playback image within the playback range according to the second input operation.
However, Kyung discloses wherein the second input operation is an instruction for specifying a playback range of a moving image of the playback image and the hardware processor displays an moving image of the playback image within the playback range according to the second input operation (Pg.8 Para. 8-14 describe Fig.18 where a cine bar is used to allow a user to select a starting frame and an ending frame and press a play button to play the selected playback range).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the superimposed operation target image of Kyung to achieve the same results. One would have motivation to combine because “a diagnostician can more easily and intuitively operate the ultrasound imaging apparatus” (Kyung – Pg.4 Para.2).
Regarding Claim 6, Takeda, Kyung, and Ichioka disclose all the elements of the claimed invention as cited in claims 1 and 3.
Takeda further discloses wherein the hardware processor stores, in the storage, image data of moving images including a moving image of the live moving image and a moving image of the playback image according to a predetermined input operation under the two-screen display control (Para [0098] – “When determining that an image store operation is performed (Step S109; YES), the control unit 108 generates an image file on the basis of the combined data of the body mark image data and the ultrasound image data combined as described above”, therefore it can be interpreted that when one presses the store button everything in the ultrasound image display region is stored including the current image and the previously stored image).
Regarding Claim 14, Takeda, Kyung, and Ichioka disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Takeda does not teach wherein the hardware processor deletes the second operation target image after a predetermined time has elapsed without a touch operation on the touch panel being performed.
However, Kyung discloses the second operation target image (Fig. 10b shows box 1020 including the freeze button superimposed over the image, when the freeze button is pressed the image is paused and the freeze button becomes an unfreeze button which further displays a cine bar for playback at the bottom of the button that allows one to search for frames within a timeline from the start of the imaging to the point it was paused, end of Pg.7-beginning of pg.8)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the superimposed operation target image of Kyung to achieve the same results. One would have motivation to combine because “a diagnostician can more easily and intuitively operate the ultrasound imaging apparatus” (Kyung – Pg.4 Para.2).
Conversely Takeda and Kyung do not teach wherein the hardware processor deletes the […] operation target image after a predetermined time has elapsed without a touch operation on the touch panel being performed.
However Ichioka discloses wherein the hardware processor deletes the […] operation target image after a predetermined time has elapsed without a touch operation on the touch panel being performed (Para [0063] – “the display control unit 17 a may perform control so that the displayed menu disappears from the display area after a predetermined period of time”, Para [0080] discloses a menu is displayed based on a touch therefore it can be interpreted the menu disappears after a predetermined time without a touch input).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the deletion of the operation target image after a predetermined time of Ichioka into the two-screen display control of Takeda to achieve the same results. One would have motivation to combine because if a touch input is not performed the deletion of the target image permits for more room on the screen for the ultrasound image (Ichioka – Fig. 4 vs Fig. 10).
Regarding Claim 15, Takeda, Kyung, and Lee disclose all the elements of the claimed invention as cited in Claims 1 and 14.
Conversely Takeda does not teach wherein after the second operation target image is deleted, the hardware processor displays again the second operation target image in response to a touch operation performed on an area superimposed on the playback image or on a vicinity of the playback image in the touch panel.
However, Kyung discloses the second operational target image (Fig. 10b shows box 1020 including the freeze button superimposed over the image, when the freeze button is pressed the image is paused and the freeze button becomes an unfreeze button which further displays a cine bar for playback at the bottom of the button that allows one to search for frames within a timeline from the start of the imaging to the point it was paused, end of Pg.7-beginning of pg.8)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the superimposed operation target image of Kyung to achieve the same results. One would have motivation to combine because “a diagnostician can more easily and intuitively operate the ultrasound imaging apparatus” (Kyung – Pg.4 Para.2).
Conversely Takeda and Kyung do not teach wherein after the […] operation target image is deleted, the hardware processor displays again the second operation target image in response to a touch operation performed on an area superimposed on the playback image or on a vicinity of the playback image in the touch panel.
However Ichioka discloses wherein after the […] operation target image is deleted, the hardware processor displays again the second operation target image in response to a touch operation performed on an area superimposed on the playback image or on a vicinity of the playback image in the touch panel (Para [0063] – “the display control unit 17 a may perform control so that the displayed menu disappears from the display area after a predetermined period of time”, Para [0080] discloses a menu is displayed based on a touch point on the display of the image therefore it can be interpreted the menu disappears after a predetermined time without a touch input and can be displayed again based on a touch input on the display of the image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the deletion of the operation target image after a predetermined time of Ichioka into the two-screen display control of Takeda to achieve the same results. One would have motivation to combine because if a touch input is not performed the deletion of the target image permits for more room on the screen for the ultrasound image (Ichioka – Fig. 4 vs Fig. 10)..
Regarding Claim 16, Takeda, Kyung, and Ichioka disclose all the elements of the claimed invention as cited in Claim 1.
Takeda further discloses wherein, after display of the playback image is deleted or after a display of the playback image is switched to a display of another image, the hardware processor deletes the […] operation target image (Para [0106] – “the ultrasound image UDa currently obtained and the ultrasound image UDb previously obtained are displayed side by side. If a touch operation is performed on a recall end button B10 in this state, the two regions (U11 and U12) into which the ultrasound image display region U1 are divided are hidden”, therefore it is interpreted the previously-stored image [play-back image] is deleted from the display when a user ends the recall, Fig. 22 shows the ultrasound display before or after the recall button has been pressed and as shown in Fig.22 the operation target image [thumbnails] are not present).
Conversely Takeda does not teach the second operation target image
However, Kyung discloses the second operation target image (Fig. 10b shows box 1020 including the freeze button superimposed over the image, when the freeze button is pressed the image is paused and the freeze button becomes an unfreeze button which further displays a cine bar for playback at the bottom of the button that allows one to search for frames within a timeline from the start of the imaging to the point it was paused, end of Pg.7-beginning of pg.8)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the superimposed operation target image of Kyung to achieve the same results. One would have motivation to combine because “a diagnostician can more easily and intuitively operate the ultrasound imaging apparatus” (Kyung – Pg.4 Para.2).
Regarding Claim 26, Takeda discloses a non-transitory computer-readable storage medium storing a program causing a computer provided in an ultrasound diagnostic apparatus to perform (Para [0060] – “The control unit 108 includes, for example, a CPU (Central Processing Unit), a ROM (Read Only Memory) and a RAM (Random Access Memory) and reads a system program and a program(s) of various processing programs stored in the ROM”, Para [0061] – “These programs are stored in a program code readable by a computer, and the CPU acts step by step in accordance with the program code”):
generating sound ray data on ultrasound based on a reception signal from an ultrasound probe (Para [0053] – “The reception unit 103 is a circuit to receive the reception signals, which are composed of electric signals, from the ultrasound probe 1 b via the cable 1 c under control of the control unit 108… to generate sound ray data”), the ultrasound being transmitted from the ultrasound probe to a subject and reflected in the subject (Para [0007] – “an ultrasound probe which outputs transmissive ultrasound to a subject and receives reflected ultrasound from the subject to obtain a reception signal), and
controlling to display ultrasound images based on the sound ray data on a display (Para [0007] – “a display unit including a display screen on which an ultrasound image based on ultrasound image data generated on the basis of the reception signal”),
wherein the program causes the computer to perform (Para [0061] – “These programs are stored in a program code readable by a computer, and the CPU acts step by step in accordance with the program code”):
storing the sound ray data used for displaying the ultrasound images or processed data obtained by processing the sound ray data in a storage (Para [0055] – “The image processing unit 105 stores the B mode image data, which are output from the image generation unit 104, in the image memory unit 105 a frame by frame”) as playback data which is used for controlling playback and display of the ultrasound images (Fig. 23 shows a display with two regions, one for a current image to be displayed and one for a chosen previously-stored image to be displayed where the previously-stored may be a moving image, Para [0106]); and
performing single-screen display control for displaying a live moving image as a single image on the display (Fig.13 and Fig. 15 both show a freeze button in a single screen display where the freeze button is shaded in Fig. 15 and the display is in body mark input mode, as shown in Fig. 5 body mark processing only occurs if the image has been frozen therefor the unshaded freeze button in Fig. 13 is a live image in a single-screen display) and performing two-screen display control for displaying a live moving image and a playback image on the display side by side (Para [0106] – “the ultrasound image display region U1 is divided into two regions arranged side by side so that a current test image display region U11 and a previously-stored image display region U12 are arranged as shown in FIG. 23”, Para [0083] states then when a freeze operation is not performed the image is a moving image therefore the current image is interpreted as a live moving image), the live moving image including ultrasound images being sequentially updated and displayed based on the sound ray data which is newly generated (Para [0106] – “In the current test image display region U11, an ultrasound image UDa currently obtained is displayed”), and the playback image being ultrasound images replayed and displayed based on the playback data […] (If a touch operation is performed on the dates and thumbnails on the left of the display in Fig. 23 the ultrasound data of the chosen thumbnail is read from the storage and displayed as the previously-stored image next to the current image Para [0106], Para [0106] – “If the ultrasound image data previously stored is moving image data, the ultrasound image UDb as a moving image can be displayed in the previously-stored image display region”), and
wherein during the single-screen display control the program causes the computer to display a first operation target image outside of an area in which the live image is displayed (graphic of the freeze button and store button is the first operation target image which is outside of the area in which the live image is displayed in Fig. 13),
wherein during the two-screen display control the program causes the computer to display the first operation target image outside of an area in which the playback image and the live image are displayed (Fig. 23 – the freeze button and store button are outside of the area in which the images are displayed) display a second operation target image […] (Para [0106] – “If a touch operation is performed on one of the thumbnails displayed in the thumbnail list SL2, ultrasound image data of the touched thumbnail is read from the storage unit 109, and an ultrasound image UDb based on the read ultrasound image data is displayed in the previously-stored image display region U12”, the thumbnail list being the second operation target image), wherein the display control on the live moving image is changed according to a touch operation received at the first operation target image (Para [0083] discloses that when the freeze operation is realized by touch and Para [0084] discloses that when a freeze operation is performed the control unit fixes [freezes] the ultrasound image displayed) and display control on the playback image is changed according to a touch operation on the second operation target image (Para [0106] – “If a touch operation is performed on one of the thumbnails displayed in the thumbnail list SL2, ultrasound image data of the touched thumbnail is read from the storage unit 109, and an ultrasound image UDb based on the read ultrasound image data is displayed in the previously-stored image display region U12”).
Conversely Takeda does not teach [the ultrasound images replayed and displayed based on the playback data on] the playback data on the live moving image
As cited above Takeda discloses two-screen display control and display of a second operation target image however Takeda does not teach displays a second operation target image superimposed on the playback image,
However, Kyung discloses [the ultrasound images replayed and displayed based on the playback data on] the playback data on the live moving image (Pg. 8 first para. – “The Cine Bar 1640 is a timeline that provides an interface to search for frames of an ultrasound image from the start of the initial ultrasound imaging to the paused time”),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the playback data of Kyung to achieve the same results. One would have motivation to combine because it allows one to review a specific frame of interest that just previously displayed in the live image.
As cited above Takeda discloses two-screen display control and display of a second operation target image however Takeda does not teach displays a second operation target image superimposed on the playback image,
However Ichioka discloses displays a second operation target image superimposed on the playback image (Fig. 10 shows multiple operation target images superimposed over the ultrasound image, Fig. 11 shows which menus are provided during a live image and which are provided during a frozen image therefore based on the menus shown in Fig.10 the ultrasound image is a still image, Para [0112] discloses a frame-by-frame playback of the moving image therefore it is interpreted the still frame menus would be provided during frame by frame playback, the superimposed operation target images of Fig. 10 are only shown for still images therefore it would be obvious to superimpose the second operation target image onto the playback image in the two-screen display control of Takeda as recited below),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate superimposed second operation target image of Ichioka into the two-screen display control of Takeda to achieve the same results. One would have motivation to combine because by superimposing the operation target image onto the ultrasound image it provides more area on the display for the two images.
Regarding Claim 27, Takeda, Kyung, and Ichioka disclose all the elements of the claimed invention as cited in claim 1.
Takeda further discloses wherein the first input operation is available when the second input operation is available during the two-screen display control (As shown in Fig. 23 the Freeze button [first input operation] and the thumbnail list [second input operation] are both available during the two-screen display control).
Regarding Claim 29, Takeda, Kyung, and Ichioka disclose all the elements of the claimed invention as cited in claim 1.
Conversely Takeda does not teach wherein the second operation target image is a translucent target image superimposed on the playback image, whereby the playback image behind the second operation target image is recognizable.
However Kyung discloses wherein the second operation target image is a translucent target image superimposed on the playback image, whereby the playback image behind the second operation target image is recognizable (Fig. 10b shows box 1020 including the freeze button superimposed over the image, end of Pg.7-beginning of pg.8 - when the freeze button is pressed the image is paused and the freeze button becomes an unfreeze button which further displays a cine bar for playback at the bottom of the button that allows one to search for frames within a timeline from the start of the imaging to the point it was paused, Pg.6 second last para. - “Here, while the sixth region 1020 is moved by the drag of the user, the sixth region 1020 can be displayed in a translucent manner”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the superimposed operation target image of Kyung to achieve the same results. One would have motivation to combine because “a diagnostician can more easily and intuitively operate the ultrasound imaging apparatus” (Kyung – Pg.4 Para.2).
Regarding Claim 30, Takeda, Kyung, and Ichioka disclose all the elements of the claimed invention as cited in claim 1.
Takeda further discloses wherein the first operation target image includes first buttons for changing display control on the live image (the freeze and store button of the first operation target image change display control of the live moving image by fixing/freezing the live ultrasound image as disclosed in Para [0054]) and the second operation target image includes second operation buttons for changing display control only on the playback image (Para [0106] – “If a touch operation is performed on one of the thumbnails displayed in the thumbnail list SL2, ultrasound image data of the touched thumbnail is read from the storage unit 109, and an ultrasound image UDb based on the read ultrasound image data is displayed in the previously-stored image display region U12”).
Regarding Claim 31, Takeda, Kyung, and Ichioka disclose all the elements of the claimed invention as cited in claim 1.
Conversely Takeda does not teach wherein the second operation target image is displayed only on the playback image.
However, Ichioka discloses wherein the second operation target image is displayed only on the playback image (As shown in Figs. 10 and 11 the menus such as body mark and annotation are superimposed over the image and the menus shown in Fig. 10 are only shown for still images, Para [0112] discloses a frame by frame playback therefore still images would be displayed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate superimposed second operation target image of Ichioka to achieve the same results. One would have motivation to combine because an operation image that is only necessary for a still [playback] image would take up unnecessary space on a live image and possibly preventing the operator from seeing a portion of the live image that may be of interest.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20140221836 A1) in view of Kyung (KR 20160052305A – machine translation) and Ichioka (US 20150363104) as applied to claim 3 above, and further in view of (KR 20010071213A – machine translation) hereinafter KR-2001.
Regarding Claim 4, Takeda, Kyung, and Ichioka disclose all the elements of the claimed invention as cited in claims 1 and 3.
Conversely Takeda does not teach wherein the second input operation is an instruction for changing playback speed of a moving image of the playback image and the hardware processor changes playback speed of a moving image of the playback image according to the second input operation.
However, KR-2001 discloses wherein the second input operation is an instruction for changing playback speed of a moving image of the playback image and the hardware processor changes playback speed of a moving image of the playback image according to the second input operation (Pg.5 first para. – “Clicking on the virtual button 406 repeatedly will increase the play speed of the image, and clicking on the virtual button 408 repeatedly will reduce the play speed of the image”, Pg.4 Para.4 – “The controller 336 synchronizes the prestored ultrasound image frame with the timing of the ultrasound display's video display processor and video display processor & D / A (144), so that the user You can switch back and forth between the sequence of images that are currently occurring”, therefore the video display processor is interpreted as the hardware processor).
KR-2001 is an analogous art considering they it is in the field of multi-image display of ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the change of playback speed of KR-2001 to achieve the same results. One would have motivation to combine because it allows “a user to mark real-time images that are acquired or reviewed from storage” (KR-2001 - Abstract).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20140221836 A1) in view of Kyung (KR 20160052305A – machine translation) and Ichioka (US 20150363104) as applied to claims 2 and 3 above, and further in view of Pelissier (US 20090198132A1).
Regarding Claim 8, Takeda, Kyung, and Ichioka disclose all the elements of the claimed invention as cited in Claims 1 and 2.
Conversely Takeda does not teach wherein the hardware processor changes a frame of the playback image to be displayed according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image.
However Pelissier discloses wherein the hardware processor changes a frame of the playback image to be displayed according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image (Para [0052] – “Certain implementations of the invention comprise computer processors which execute software instructions which cause the processors to perform a method of the invention”, Para [0038] – “with the image frozen, the operator may navigate through a cineloop by sliding a finger over display 14. Sliding the finger in one direction, for example from left-to-right, may advance the cineloop while sliding the finger in an opposing direction, for example from right-to-left, may go back to earlier frames in the cineloop, or vice versa”, the user may navigate through the cineloop by swiping a finger over the display therefore it is interpreted the touch panel is superimposed on the playback image).
Pelissier is an analogous art considering it is in the field of touch screen command for viewing ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the sliding of the finger operation of Pelissier to achieve the same results. One would have motivation to combine because it “permits control over playing of the cineloop or locating specific portions of the cineloop” (Pelissier - Para [0038]).
Regarding Claim 9, Takeda, Kyung, and Ichioka disclose all the elements of the claimed invention as cited in Claims 1 and 3.
Conversely Takeda does not teach wherein the hardware processor starts or stops display of a moving image of the playback image according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image 
However Pelissier discloses wherein the hardware processor starts or stops display of a moving image of the playback image according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image  (Para [0052] – “Certain implementations of the invention comprise computer processors which execute software instructions which cause the processors to perform a method of the invention”, Para [0038] – “with the image frozen, the operator may navigate through a cineloop by sliding a finger over display 14. Sliding the finger in one direction, for example from left-to-right, may advance the cineloop while sliding the finger in an opposing direction, for example from right-to-left, may go back to earlier frames in the cineloop, or vice versa”, the user may navigate through the cineloop by swiping a finger over the display therefore it is interpreted the touch panel is superimposed on the playback image, Para. [0038] – “In such embodiments, apparatus 10 may provide a user control on display 14 that permits control over playing of the cineloop or locating specific portions of the cineloop”, by locating specific portions of the cineloop it is interpreted a user may swipe through the images one by one therefore starting and stopping the playback by swiping to the next or previous image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the sliding of the finger operation of Pelissier to achieve the same results. One would have motivation to combine because it “permits control over playing of the cineloop or locating specific portions of the cineloop” (Pelissier - Para [0038]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20140221836 A1) in view of Kyung (KR 20160052305A – machine translation), Ichioka (US 20150363104) and (KR 20010071213A – machine translation) hereinafter KR-2001 as applied to claim 4 above, and further in view of Pelissier (US 20090198132A1).
Regarding Claim 10, Takeda, Kyung, Ichioka, and KR-2001 disclose all the elements of the claimed invention as cited in Claims 1, 3, and 4.
As cited above KR-2001 discloses changing the playback speed conversely Takeda, Kyung, Ichioka, and KR-2001 do not teach wherein the hardware processor changes playback speed of a moving image of the playback image according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image 
However Pelissier discloses wherein the hardware processor changes playback speed of a moving image of the playback image according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image (Para [0052] – “Certain implementations of the invention comprise computer processors which execute software instructions which cause the processors to perform a method of the invention”, Para [0038] – “with the image frozen, the operator may navigate through a cineloop by sliding a finger over display 14. Sliding the finger in one direction, for example from left-to-right, may advance the cineloop while sliding the finger in an opposing direction, for example from right-to-left, may go back to earlier frames in the cineloop, or vice versa”, the user may navigate through the cineloop by swiping a finger over the display therefore it is interpreted the touch panel is superimposed on the playback image, Para [0039] – “The rate that the cineloop is played may be set based upon a speed of motion of the operator's finger detected on display 14”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the sliding of the finger operation of Pelissier to achieve the same results. One would have motivation to combine because it “permits control over playing of the cineloop or locating specific portions of the cineloop” (Pelissier - Para [0038]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./           Examiner, Art Unit 3793                                             /JASON M IP/              						         Primary Examiner, Art Unit 3793